Name: Commission Regulation (EEC) No 521/86 of 27 February 1986 derogating temporarily from Regulation (EEG) No 685/69 as regards the day on which butter bought in by intervention agencies is taken over
 Type: Regulation
 Subject Matter: trade policy
 Date Published: nan

 28 . 2. 86 Official Journal of the European Communities No L 51 /65 COMMISSION REGULATION (EEC) No 521/86 of 27 February 1986 derogating temporarily from Regulation (EEG) No 685/69 as regards the day on which butter bought in by intervention agencies is taken over THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 3768/85 (2), and in particular the first subparagraph of Article 5a thereof, Whereas heavy buying in of butter has been one of the major features of the last few weeks ; whereas this situa ­ tion is far from normal for the time of the year, in view of the seasonal nature of milk production ; whereas it is a situation which appears to have been brought about as a result of the announcement of the Commission's proposal to lower the intervention price for butter for the 1986/87 milk year ; Whereas temporary measures designed to prevent specu ­ lative sales of the butter into intervention should be adopted by derogating, until the end of the 1985/86 milk year, from Commission Regulation (EEC) No 685/69 of 14 April 1969 on detailed rules of application for inter ­ vention on the market in butter and cream (3), as last amended by Regulation (EEC) No 2576/85 (4) ; Whereas the Management Committee for milk and milk products has not delivered an opinion within the time limit set by its chairman, HAS ADOPTED THIS REGULATION : Article 1 By way of derogation from Article 5 (6) of Regulation (EEC) No 685/69, the day of taking-over shall , until the end of the 1985/86 milk year, be the 60th day after the date on which the butter entered the cold storage depot designated by the intervention agency. Until the end of the 1985/86 milk year, the references to the taking over of the butter, which are found in Articles 4 and 6 of the Regulation referred to above, shall be replaced by references to the butter's 'entry into the cold storage depot designated by the intervention agency'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 27 February 1986 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 148 , 28 . 6 . 1968 , p . 13 . (2) OJ No L 362, 31 . 12. 1985, p . 8 . (3) OJ No L 90, 15 . 4. 1969 , p. 12 . (4) OJ No L 246, 13 . 9 . 1985, p. 19 .